         Case 1:19-cv-01459-LAP Document 49 Filed 05/06/19 Page 1 of 2



                   UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF NEW YORK
------------------------------------- X
                                                        :
                                                        :
SECURITIES EXCHANGE COMMISSION,                             No. 19 Civ. 1459 (LAP)
                                                        :
                                                        :
                               Plaintiff,
                                                        :
                                                        :
                          v.
                                                        :
                                                        :
JOSHUA SASON, MARC MANUEL, KAUTILYA
                                                        :
(a/k/a TONY) SHARMA, PERIAN SALVIOLA,
                                                        :
MAGNA MANAGEMENT, LLC (f/k/a MAGNA
                                                        :
GROUP, LLC), MAGNA EQUITIES II, LLC (f/k/a
                                                        :
HANOVER HOLDINGS I, LLC), MG PARTNERS,
                                                        :
LTD., AND PALLAS HOLDINGS, LLC,

                               Defendants.

-------------------------------------                   X


                               NOTICE OF MOTION TO DISMISS

       PLEASE TAKE NOTICE that, pursuant to Rules 12(b)(6) and 9(b) of the Federal Rules

of Civil Procedure, the accompanying Memorandum of Law, the Affirmation of Marjorie J.

Peerce, and upon the pleadings and all prior proceedings in this action, Defendants Joshua Sason,

Marc Manuel, Magna Management, LLC (f/k/a Magna Group, LLC), Magna Equities II, LLC

(f/k/a Hanover Holdings I, LLC), and MG Partners, Ltd. (collectively, “Magna Defendants”) will

move before the Honorable Loretta A. Preska, United States District Judge for the Southern

District of New York, at the United States Courthouse, 500 Pearl Street, New York, New York,

10007, at a date and time to be determined by the Court, for an Order granting Magna

Defendants’ motion to dismiss the Complaint, and for such other relief as the Court deems just

and proper.
          Case 1:19-cv-01459-LAP Document 49 Filed 05/06/19 Page 2 of 2



       PLEASE ALSO TAKE FURTHER NOTICE that pursuant to the briefing schedule

jointly proposed by the parties and approved by this Court [D.I. 43], the Securities Exchange

Commission’s response to this motion, if any, shall be filed by June 5, 2019, and Magna

Defendants’ reply papers, if any, shall be filed by June 17, 2019.



DATED: May 6, 2019

                                                     By: /s/ Marjorie J. Peerce
                                                     Marjorie J. Peerce
                                                     David L. Axelrod
                                                     BALLARD SPAHR LLP
                                                     1675 Broadway, 19th Floor
                                                     New York, NY 10019
                                                     (212) 223-0200

                                                     Attorneys for Defendant Marc Manuel


                                                     By: /s/ Michael H. Ference
                                                     Michael H. Ference
                                                     Daniel Scott Furst
                                                     SICHENZIA ROSS FERENCE LLP
                                                     1185 Avenue of the Americas, 37th Floor
                                                     New York, NY 10036
                                                     (212) 930-9700

                                                     Attorneys for Defendants Joshua Sason,
                                                     Magna Management, LLC, Magna Equities
                                                     II, and MG Partners, Ltd.
